DETAILED ACTION
Claims 1-23 are presented for examination. Claims 1, 2, 9, 11, 16, 17, and 21-23 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Determination of Effective Filing Dates
MPEP §706.02(VI)(B) states:
(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application.
The instant claims have been amended to remove limitations directed towards “horizontal.” See previous discussion of this limitation in the office action dated 1 January 2021 at page 2. Accordingly, the Examiner now finds the claims are supported by parent application 13/023728 and is therefore given an effective filing date of 9 February 2011.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2012/0203518 A1 Dogru [herein “Dogru”] (cited in IDS 7 December 2018) is no longer considered prior art as the claims have been amended to retain an earlier effective filing date of the parent application(s) to which priority is claimed.
US patent 7,369,979 Spivey [herein “Spivey”] col. 13 lines 19-21 disclose “a comprehensive predictive model for calculating the production rate, cumulative production, flowing bottomhole pressure.” Spivey col. 15 line 62 to col. 16 lines 6 teaches calculating wellbore flow rates for each layer. But Spivey fails to teach a reduced system model used in combination with a coupled well reservoir model of well cells and reservoir cells to solve completion rates with the determined bottom hole pressure from the reduced system model.
US 2009/0248378 Li et al. [herein “Li”] paragraphs 56-58 teach merging cells that have changes less than a threshold value. The merging of cells is a step towards creating a reduced system model. But 
US patent 8,805,660 Guyaguler, et al. [herein “Guyaguler”] teaches coupling reservoir and surface facility simulations. Guyaguler col. 6 lines 41-43 disclose “Sub-domains are automatically created within the vicinity of the well, or defined dynamically from the pressure gradient.” But Guyaguler fails to teach combining cells to form a reduced system model. In contrast, Guyaguler col. 9 lines 39-54 teaches using a smaller number of cells of a defined sub-domain. Guyaguler does not teach combining cells of a determined sub-domain or domain.
Chen, Y., et al. "A Coupled Local–Global Upscaling Approach for Simulating Flow in Highly Heterogeneous Formations" Advances in Water Resources, vol. 26, pp. 1041-1060 (2003) [herein “Chen”] abstract teaches “simulations to determine the boundary conditions for the local calculation of upscaled properties (permeability or transmissibility)” for heterogeneous formations.
Aarnes, JE "On Numerical Methods for Multifield Problems and Fast Reservoir Performance Prediction" Ph.D. thesis, U. Bergen, Norway (2002) [herein “Aarnes”] part I second paper teaches preconditioning with a coarse solver adaptive to fine scale features for decomposing heterogeneous porous media flow calculations. Page 22 of this second paper, section 5, concludes “use boundary conditions which are adaptive to the heterogeneous structures at the coarse grid-block interfaces.” Boundary conditions adaptive to heterogeneous structures are identification of flow barriers within the reservoir model. However, Aarnes’ second paper teaches using a multiscale technique with upscaling and fails to teach the reduced well model solved by treating the well as having a determined bottom hole pressure. Aarnes part II preface discusses upscaling for reservoir simulations. Aarnes part II section “Outline of Part II” teaches using stead state simulation for a global scale-up technique. The last sentence of the outline of part II section teaches using adaptive gridding and local grid refinement with the proposed algorithm.
Fung, L, et al. “A Fully-Implicit Fully-Coupled Well Model for Parallel Mega-Cell Reservoir Simulation” SPE 106331, Society of Petroleum Engineers, SPE Technical Symposium of Saudi Arabia Section (May 2005) [herein “Fung”] (cited in IDS dated 7 December 2018) page 3 teaches a fully-implicit see Fung figure 3). Thus, Fung fails to teach a system involving a plurality of layer completions and fails to teach a reduced system which combines interval well cells between flow barrier layers.
Stright, L., et al. "Coupled Geological Modeling and History Matching of Fine-scale Curvilinear Flow Barriers" Stanford Center for Reservoir Forecasting (2006) [herein “Stright”] page 5 last paragraph teaches away from using a conformable grid to model flow barrier channel drapes. Stright page 5 last paragraph teaches away from “variable block distance and volume differences.” Accordingly, Stright teaches away from the reduced well model as claimed.
Cheshire, I., et al. “An Efficient Fully Implicit Simulator” European Offshore Petroleum Conf. & Exhibition, pp. 325-333 (1980) [herein “Cheshire”] (cited in IDS dated 26 March 2021) page 326 right column modeling wells with fixed bottom hole pressures and wells which can be completed in more than one layer of grid blocks. Cheshire page 327 teaches a fully-implicit method for solving a set of linear equations with a finite difference equations. The solution involves iterated conjugate gradient calculating residuals in a predictor-corrector approximation. Cheshire page 326 right column further teaches apportioning well flow rates among individual layers. However, the layers in Cheshire are the grid layers and Cheshire fails to teach a reduced system model which has interval well cells between flow barrier layers.
Regarding claims 1-20:
None of these references taken either alone or in combination with the prior art of record disclose “solving by reservoir simulation the coupled well reservoir model of well cells and reservoir cells for layer completion rates of component fluids of the well cells of each of the formation layers of the coupled well reservoir model at the time step, based on a steady state volume balance relationship of the layer completion rates, formation pressures and transmissibilities, and treating the well as having the determined bottom hole pressure of the well” in combination with the remaining elements and features of the claimed invention.

Regarding claims 21-23:
US patent 7,369,979 Spivey [herein “Spivey”] column 13 lines 20-22 disclose “calculating the production rate, cumulative production, flowing bottomhole pressure, and average reservoir pressure vs. time for each of the individual layers.” Calculating a plurality of bottomhole pressures for each formation layer in the model is determining at least one bottomhole pressure for the well. However, calculating a plurality of bottomhole pressures for each layer is not “having the determined bottomhole pressure as a constant pressure along the well” as claimed.
Spivey col. 11 line 9 discloses “Constant Pressure Step Option.” However, this constant pressure step is for each layer of the Single Layer Predictive model and does not correspond to a constant pressure along the well for the plurality of formation layers, as claimed. Spivey column 4 lines 18-20 discloses “Bottomhole pressures are typically not available, so must be calculated from surface pressure and flow rate data. This approach is commonly used for single-layer reservoirs.” For single-layer reservoirs calculating the bottomhole pressure for each layer is calculating a single bottomhole pressure for the well because there is only a single layer. However, the combination of claim limitations as claimed also requires the claim limitation of “a plurality of formation layers.” Therefore the claims exclude consideration of merely single-layer reservoirs.
US 2009/0248378 Li et al. [herein “Li”] paragraph 26 teaches:
The vertical grid surfaces may partition the subsurface volume into regions based on geologic properties of layers. Partitioning of the regions may be configured to have large bins for little lateral variation in geologic properties and small bins for large lateral variation in geologic properties.
Regions of large bins based on geologic properties of layers and small bins for large variations in geologic properties are a plurality of formation layers of a reduced well model. But Li fails to teach “treating the well as a bottomhole pressure specified well having the determined bottomhole pressure as a constant pressure along the well” as claimed.
Jiang, Yuanlin “Techniques for Modeling Complex Reservoirs and Advanced Wells” PhD Dissertation Stanford U. (2007) [herein “Jiang”] page 28 figure 3.2 teaches reservoir simulation matrices of transmissivities. But Jiang fails to teach a plurality of formation layers treated with a determined bottomhole pressure as a constant pressure along the well.
None of these references taken either alone or in combination with the prior art of record disclose “a plurality of formation layers” in combination with “treating the well as bottomhole, pressure specified well having the determined bottomhole pressures as a constant pressure along the well” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        11 June 2021